Title: To Thomas Jefferson from John Clarke, 17 July 1793
From: Clarke, John
To: Jefferson, Thomas



Hon’ble Sir
Richmond July 17th 1793.

I recieved yesterday your favor of the 28th. of June, for which I humbly thank you. Being unacquainted in Philadelphia, I was at a loss to know who I should get to be my arbitrator, but was happy to find by your letter that you intend to select (for arbitrators) men of integrity and other proper qualifications for deciding who is best entitled to the patent contended for. I was also happy to find, in the latter part of the ninth Section of the new Law, that “where there shall be more than two interfereing applications and the parties applying shall not all unite in appointing three Arbitrators, it shall be in the power of the Secretary of State to appoint three arbitrators for the purpose.” As there are more than two interfereing applications in the present case, I anxiously wish and request that you will appoint the arbitrator or arbitrators, required. I recieved Mr. Taylor’s letter of the 10th. of June, a few days before your last came to hand, and shall endeavour to comply with the requisitions mentioned therein, he informs me that you have fixed on the last Monday in the present month for makeing the reference to arbitration, And that the Arbitrators and evidences of the parties must be at 12 Oclock on that day at the office of the Secretary of State in Philadelphia. I feared at first that he meaned that the evidences were to appear in person, but on opening his former letter to me upon the same subject, he says “procure and send under cover to the Secretary of State in season, such written Testimony either by oath or otherwise, as you may think worthy of consideration, and useful to substantiate the originality of the invention on your part.” I therefore trust that you do not require, that the evidences shall appear in person, but by deposition &c. as it would be exceedingly inconvenient and expensive to me. I have already sent my petition to you for a patent for my invention, and descriptions of it signed by Myself and attested by two witnesses, according to the new Law. These papers I expect you recieved some time ago; for fear that those sent before have miscarried, I here inclose Mr. James Merrideth’s deposition, And my own Memorial. Mr. Merrideth’s deposition is accompanied by two Certificates of his integrity and good Character, from gentlemen who have known him from his Childhood Viz; The certificates of The Hon’ble Robert Goode, one of the council of this state, And the certificate of The Hon’ble William Fleming one of the Judges of the Court of appeals. Mr. David Ross’s Narrative was sent to you some ago, but fearing that it miscarried I would now send another, but his being a considerable distance from this place now prevents my doing it. He is daily expected to return. If he should time enough I shall have another Narrative sent to you immediately. I have sent you here  inclosed Bank Notes for the Thirty Dollars required by Law. I hope and request that you will have all the papers (if you think them necessary) that I have sent you heretofore, or such of them as you think proper, produced at the trial. Having omited no requisition that I know of, I conclude with a firm reliance on your haveing Strict Justice done. I am Hon’ble Sir Your most Obedient and most Humble Servant

John Clarke

